In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ­­­­­______________________________
 
                                                             No. 06-09-00223-CR
                                                ______________________________
 
 
                                     THE STATE OF
TEXAS, Appellant
 
                                                                V.
 
                                    CURLEY RAY LOVELY, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0374X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            The State of
Texas, appellant, has filed with this Court a motion to dismiss its
appeal.  See Tex. R. App. P.
42.2(a); State v. Miles, 994 S.W.2d
410 (Tex. App.─Waco 1999, no pet.). 
As authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we
grant the motion.  See Tex. R. App. P.
42.2.
            Accordingly,
we dismiss the appeal.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          January
19, 2010         
Date Decided:             January
20, 2010
 
Do Not Publish